DETAILED ACTION
This Office Action is sent in response to Applicant's Communication received on 06/19/2020 for 16956452.  Claims 1-5, 11, and 13-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2021 was filed after the mailing date of Applicant’s communication on 06/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Examiner notes that claim 3 as recited the listing of claims submitted 06/19/2020 is indicated with a status of (Currently Amended) but does not appear to have been amended from claim 3 as included in the previous listing of claims submitted 06/19/2020. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters [see MPEP 714].
Claims 1-5, 11, 13-16, and 18-21 are objected to because of the following informalities.
Claims 1-2, 11, 13, and 17-18 recite “the text deletion control” which is unclear if it refers to the “preset text deletion control” and has been interpreted as “[[the]] --a
Claims 2-4, 13-15, and 18-20 recite "the positioning control" which is unclear if it refers to the “preset positioning control” and has been interpreted as "[[the]] --a-- positioning control".
Claims 2, 5, 13, 16, 18, and 21 recite "the text deletion identifier" which is unclear if it refers to the “preset text deletion identifier” and has been interpreted as "[[the]] --a-- text deletion identifier".
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
As per claim 17, the claim(s) is/are rejected because Applicant has provided evidence that Applicant intends the term "computer-readable storage medium" to include non-statutory matter.  Applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible media, including non-statutory media [“computer-readable storage medium may be, for example, a read-only memory (ROM), a random access memory (RAM), a magnetic disk, an optical disc, or the like”, Specification, para 0083].  The words "storage" and/or "device" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and 
Dependent claims 18-21 fail to overcome the 35 U.S.C. 101 rejection as directed to parent claim 17.  Accordingly, these claims are also rejected for being directed to non-statutory subject matter by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alonso Ruiz et al. (US 20160274686 A1) in view of Horodezky et al. (US 20110320978 A1).

As to claim 1, Alonso Ruiz discloses a method for editing text [para 0174-0175, edit content], comprising:
receiving a first input of a user on target text [Figs. 5AQ, 9R-9S, para 0399, 0471-0472, 0475, recognize user touch input on text]
displaying a preset text … control on a first preset side of the target text in response to the first input [Fig. 5AR, 9T, para 0399-0400, 0475, display selection box and menu area above text selected by input];
receiving a second input of the user on the text … control [Fig. 9X, para 0482, detect user input on menu icon]; and
[cutting], in response to the second input [Fig. 9X, para 0482, user input to initiate action], target sub-text selected by the second input, wherein the target text comprises the target sub-text [Figs. 9T, 9X, para 0475, 0482, initiate cut action on characters indicated by selection box (read: target sub-text) and included in selected text].
However, Alonso Ruiz does not specifically disclose wherein the preset text … control is a "preset text deletion control" and the [cutting] … target sub-text is "deleting… target sub-text".
Horodezky discloses preset text deletion control [para 0021, 0023, command action includes backspace action] and deleting… target sub-text [Figs. 4A-4B, 6, para 0035, 0041-0042, perform function on highlighted selected text, where functions include backspace (read: deleting, see backspace action at para 0021, 0023)].
Alonso Ruiz and Horodezky are analogous art to the claimed invention being from a similar field of endeavor of touch-sensitive devices.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the preset control and performing an action on target sub-text as disclosed by Alonso Ruiz with the preset text deletion control and deleting target sub-text as disclosed by Horodezky with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Alonso Ruiz as described above to enable useful user interface functionality and facilitate text entry and editing operations on mobile devices [Horodezky, para 0019.

As to claim 11, Alonso Ruiz and Horodezky, combined at least for the reasons above, Alonso Ruiz discloses a mobile terminal [Fig. 1A, para 0185, portable device], comprising: a storage [Fig. 1A, para 0185, memory], a processor [Fig. 1A, para 0185, processing unit], and a computer program stored in the storage and configured to be [Fig. 1A, para 0185, 0188-0189, memory stores programs executed by processor] to implement following steps: comprising limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claim 17, Alonso Ruiz and Horodezky, combined at least for the reasons above, Alonso Ruiz discloses a computer-readable storage medium storing computer program thereon, wherein the computer program is executed by a processor [Fig. 1A, para 0185, 0188-0189, memory stores programs executed by processor] to implement following steps: comprising limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

Claims 2-5, 13-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alonso Ruiz and Horodezky as applied to claims 1, 11, and 17 above, and further in view of Dascola et al. (US 20170046025 A1).

As to claim 2, Alonso Ruiz discloses the method according to claim 1, wherein
the text … control is a joystick control [Figs. 9S-9T, 9X, para 0456, 0472, 0475, display selection box with point objects (read: joystick control), where the selection box may be moved in different directions (see box movement at Figs. 9M-9N, para 0465) and the broadest reasonable interpretation of joystick control includes any control resembling a joystick capable of motion in two or more directions], and 
the second input is a touch operation of the user on the text … control [Fig. 9X, para 0482, user input to menu icon on touch-sensitive surface];
the [cutting], in response to the second input, the target sub-text selected by the second input [Figs. 9T, 9X, para 0475, 0482, initiate cut action on characters indicated by selection box (read: target sub-text) and included in selected text] comprises:
displaying a preset positioning control on a second preset side of the target text in response to the second input [Figs. 9G, 9I, 9T, para 0456, 0458, 0472, 0475, display selection box with point objects at respective ends of selected text];
acquiring a target position of the positioning control in the target text [Figs. 9D-9G, 9M, para 0452-0456, 0461, determine location of cursor, where cursor is used to position box with point objects indicating selected text];
acquiring a touch pressure value of the touch operation [Figs. 9M-9N, para 0288, 0461-0465, determine touch input intensity, where characteristic intensity includes an intensity value (also see touch intensity to determine selection at Figs. 13H, 13L, para 0608)]; and
displaying a preset text … identifier on N consecutive characters in sequence starting from a first character of a target row of the target text according to a size of the touch pressure value [Figs. 9N, 13L, para 0288, 0465, 0608, display expanded text box to include more text based on intensity of touch input characteristic intensity (read: size of the touch pressure value), where expanded text includes entirety of characters (read: consecutive characters) starting from initial character of sentence, note initial character exists on a row of displayed text],
wherein the target row is indicated by the target position [Figs. 9M-9N, para 0461-0465, cursor location is located within (read: indicates) sentence, where sentence starts on a row of displayed text],
wherein the target sub-text is the N consecutive characters [Figs. 9N, 13L, para 0288, 0465, 0608, expanded selected text includes entirety of characters (read: consecutive characters) in sentence], the text … identifier is used to indicate each … character [Figs. 9T, 9X, para 0475, 0478, selected text indicates text on which a menu command may be performed], and N is … correlated with the size of the touch pressure value of the touch operation [Figs. 9N, 13L, para 0288, 0465, 0608, amount of text characters selected is based on intensity of touch input characteristic intensity (read: size of the touch pressure value)].

Horodezky discloses a text deletion control [para 0021, 0023, command action includes backspace action], the deleting [para 0021, 0023, backspace (read: deleting) action], a preset text deletion identifier [Figs. 4A-4B, 6, para 0035, 0041-0042, highlight selected text for text commands], and each deleted character [Figs. 4A-4B, 6, para 0035, 0041-0042, characters within selected text].
Alonso Ruiz and Horodezky are analogous art to the claimed invention being from a similar field of endeavor of touch-sensitive devices.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control, performed action, text identifier, and each character as disclosed by Alonso Ruiz with the deletion control, deleting action, text deletion identifier, and each deleted character as disclosed by Horodezky with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Alonso Ruiz as described above to enable useful user interface functionality and facilitate text entry and editing operations on mobile devices [Horodezky, para 0019].
However, Alonso Ruiz and Horodezky do not specifically disclose wherein N is positively correlated with the size of the touch pressure value.
Dascola discloses wherein N is positively correlated with the size of the touch pressure value [Figs. 7A-7C, 7G, para 0427-0429, 0434, increase amount of content deleted as contact intensity increases].
Alonso Ruiz, Horodezky, and Dascola are analogous art to the claimed invention being from a similar field of endeavor of touch-sensitive devices.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the N consecutive character as disclosed by Alonso Ruiz and Horodezky with the positive correlation between N and a size of a touch pressure value as disclosed by Dascola with a reasonable expectation of success.
[Dascola, para 0007].

As to claim 3, Alonso Ruiz discloses the method according to claim 2, wherein the acquiring the target position of the positioning control in the target text comprises:
acquiring a touch operation direction of the touch operation [Figs. 9C-9D, 9G, 9L-9M, para 0452-0453, 0460-0461, receive user finger movement along a path]; and
controlling the positioning control to move to the target position according to the touch operation direction [Figs. 9C-9D, 9G, 9L-9M, para 0452-0453, 0460-0461, move cursor according finger movement].

As to claim 4, Alonso Ruiz discloses the method according to claim 2, wherein the acquiring the target position of the positioning control in the target text comprises:
receiving a drag input performed by the user on the positioning control [Figs. 9C-9D, 9G, 9L-9M, para 0450-0453, 0460-0461, receive continuous user finger movement on a screen (read: drag input) regarding a displayed cursor, where cursor is used to position box with point objects (read: positioning control) indicating selected text]; and
identifying a drag end position of the drag input as the target position of the positioning control in the target text [Figs. 9C-9D, 9G, 9L-9M, para 0452-0453, 0460-0461, display cursor at position (read: target position) corresponding to path position where user terminates finger movement].

As to claim 5, Alonso Ruiz discloses the method according to claim 2, further comprising … the displaying the preset text … identifier on N consecutive characters in sequence starting from the first character of the target row of the target text according to the size of the touch pressure value [Figs. 9N, 13L, para 0288, 0465, 0608, display expanded text box to include more text based on intensity of touch input characteristic intensity (read: size of the touch pressure value), where expanded text includes entirety of characters (read: consecutive characters) starting from initial character of sentence, note initial character exists on a row of displayed text], wherein the target row is indicated by the target position [Figs. 9M-9N, para 0461-0465, cursor location is located within (read: indicates) sentence, where sentence starts on a row of displayed text].
Alonso Ruiz does not explicitly teach: after the displaying… receiving a slide input performed by the user on M characters of the N consecutive characters; and removing the text deletion identifier on the M characters in sequence in response to the slide input. 
However, Alonso Ruiz teaches receiving a slide input performed by the user on M characters of the N consecutive characters [Figs. 9J-9L, para 0459-0460, receive contact movement to move cursor with respect to characters of currently selected text]; and removing the text … identifier on the M characters in sequence in response to the slide input [Figs. 9J-9L, para 0459-0460, clear selection box from selected text after receiving contact movement] and that operations may be combined and/or the order of operations may change [para 0426, 0488, 0511-0512, 0535-0536].
It obvious to one skilled in the art before the effective filing date of the claimed invention to apply the teachings of Alonso Ruiz allowing a user to reorder or combine functional operations to any functional operation including the displaying, receiving, and removing steps.  One of ordinary skill would understand this would result in "after the displaying… receiving a slide input performed by the user on M characters of the N consecutive characters; and removing the text deletion identifier on the M characters in sequence in response to the slide input" with a reasonable expectation of success.
One would be motivated to do so to create a more efficient human-machine interface suited to particular uses [Alonso Ruiz, para 0489, 0672].

As to claims 13-16, Alonso Ruiz, Horodezky, and Dascola, combined at least for the reasons above, disclose the mobile terminal according to claim 11 comprising limitations substantially similar to those recited in claims 2-5, respectively, and are rejected under similar rationale.

As to claims 18-21, Alonso Ruiz, Horodezky, and Dascola, combined at least for the reasons above, disclose the computer-readable storage medium according to claim 17 comprising limitations substantially similar to those recited in claims 2-5, respectively, and are rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kirkpatrick (US 20130024820 A1) generally teaches a joystick text control used to indicate text [Fig. 1B].
Rimas-Ribikauskas et al. (US 20060132455 A1) generally teaches positively correlating selected text according to a touch pressure value [Fig. 11].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LINDA HUYNH/Examiner, Art Unit 2145